By Judge Melvin R. Hughes, Jr.
This day came the parties, by counsel, on Defendant City of Richmond’s Motion to Vacate Order. Upon consideration whereof, it appearing that this Court issued a letter opinion dated June 13,2001,  and entered a final order on August 16,2001, in the above-styled matter; and the City noted an appeal from the decision in this case and the Virginia Supreme Court issued a writ granting the appeal and, before oral argument to the Supreme Court, the parties reached a settlement. The terms of said settlement indicated that the City might seek an order from this Court vacating the opinion and order previously issued by this Court; and, as provided in the settlement agreement, Plaintiff Richmond Memorial Hospital does not join the City in its motion seeking to have the said opinion and order vacated, but Richmond Memorial Hospital agreed that it would not oppose any such motion or efforts so long as they are not inconsistent with the other terms of this settlement, and, in accordance with said settlement, a motion was filed and the Supreme Court ordered the case remanded to this Court for further proceedings, and, upon representation by counsel that Plaintiff Richmond Memorial Hospital does not oppose vacating the opinion and order, it is therefore adjudged, ordered, and decreed that the opinion and final order previously issued by this Court in *368the above-styled case are vacated as moot and this matter is hereby dismissed with prejudice and shall be stricken from the Court’s docket.